DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 28-47 are allowed because applicant’s arguments filed on 03/30/2021 are   
persuasive. The closest prior art of record, Taveira (US 2017/0243494), fails to anticipate or render obvious the features of:

28. A computing unit for executing a cellular network entity configured to select an Unmanned Aerial Vehicle (UAV) application server residing in a cellular network to be assigned to a UAV connecting to the cellular network, the computing unit comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry whereby the cellular network entity is operative to:
trigger selecting, as part of an attach procedure of the UAV to the cellular network, a UAV application server in the cellular network to be assigned to the UAV.

41. An Unmanned Aerial Vehicle (UAV) connectable to a cellular network, the UAV comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry whereby the UAV is operative to:
receive, as part of an attach procedure of the UAV to the cellular network, access information for accessing a UAV application server residing in the cellular network and assigned to the UAV by the cellular network.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643